Citation Nr: 1038002	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-03 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to VA educational assistance under Chapter 30, Title 
38, United States Code.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from July 20, 1982 to 
June 3, 1986, and from September 15, 1988 to September 14, 1992.  
He also had periods of service in a reserve component, including 
from February 16, 1994, to April 30, 1994, and beginning in July 
2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2008, the Board remanded the claim to the agency of 
original jurisdiction (AOJ) in order to provide the Veteran with 
an opportunity to present testimony at a hearing he requested 
before a member of the Board sitting at the RO.  The hearing was 
scheduled for February 25, 2009, at the RO in North Little Rock, 
Arkansas.  The Veteran failed to report to the hearing.  In July 
2009, the Board remanded the claim to the AOJ for additional 
development.


FINDINGS OF FACT

1.  The Veteran did not first become a member of the Armed Forces 
or first enter on active duty after June 30, 1985.

2.  The Veteran did not participate in the post-Vietnam Veterans' 
Educational Assistance Program.


CONCLUSION OF LAW

The requirements for basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code, have not 
been met.  38 U.S.C.A. §§ 3011, 3018C, 3462(e) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 21.7042, 21.7044, 21.7045 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is eligible for VA education 
assistance under Chapter 30, Title 38, United States Code 
(Montgomery GI Bill).  He states that he contributed $1200.00 
toward the Montgomery GI Bill during his most recent service in 
the Army Reserve and should be eligible for assistance.

The Board first points out that the Montgomery GI Bill replaced 
the Vietnam-Era GI Bill (Chapter 34) for providing an educational 
assistance program for certain veterans and service members.  
38 U.S.C.A. §§ 3001-3036 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 21.7000-7320 (2010).  Assistance under the Vietnam-Era GI Bill 
has been terminated.  See 38 U.S.C.A. § 3462(e) (West 2002 & 
Supp. 2010).  No educational assistance shall be afforded any 
eligible veteran under Chapter 34 after December 31, 1989.  Id; 
see also Burton v. Nicholson, 19 Vet. App. 249, 251-52 (2006) 
("Congress expressly abrogated Chapter 34 benefits for all 
veterans on December 31, 1989 (citing Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992)).  The Veteran never had Chapter 34 
eligibility because he did not enter on active duty prior to 
January 1, 1977.

The Veteran does not meet the general requirement for eligibility 
under Chapter 30 because he did not first become a member of the 
Armed Forces or first enter on active duty after June 30, 1985.  
See 38 C.F.R. § 21.7040(a).  Instead, he first entered on active 
duty on July 20, 1982.  The Veteran is not eligible for a 
Chapter 34 to Chapter 30 conversion because, as noted previously, 
he was not eligible for the Vietnam-Era GI Bill.  See 38 C.F.R. 
§ 21.7040(b).

The above notwithstanding, a veteran may still be eligible for 
educational assistance under 38 C.F.R. § 20.7045 for eligibility 
based on involuntary separation, voluntary separation, or 
participation in the post-Vietnam Veterans' Educational 
Assistance Program (VEAP).  The Veteran's pertinent DD-214 
reflects that he completed a four-year enlistment term in the 
United States Army on September 14, 1992, and was separated on 
account of the expiration of his term of service.  There is no 
indication that the Veteran was involuntarily separated after 
February 2, 1991, or voluntarily separated under any relevant 
incentive program.  See 38 C.F.R. § 20.7045(a)-(c) (2010).  

In regards to VEAP, the Veteran's personnel records do not 
reflect that he meets the general eligibility requirements or 
otherwise participated in that program.  Both of the Veteran's 
DD-214s have a box checked "no," as to whether the Veteran 
contributed to VEAP.  He did not have the requisite $1200.00 
withheld from his pay under this program, he was not on active 
duty on October 9, 1996, and he did not elect to convert from 
VEAP to the Montgomery GI Bill.  See 38 U.S.C.A. § 3018C (West 
2002 & Supp. 2010); 38 C.F.R. § 20.7045(d) and (e).  Thus, the 
Veteran is not eligible for Chapter 30 educational assistance 
under 38 C.F.R. § 20.7045.

The Board notes that the Veteran submitted leave and earning 
statements showing monthly deductions of $100.00 for the 
Montgomery GI Bill beginning in August 2003.  These deductions 
appear to be erroneous because the Veteran is not eligible for 
the program.  Notably, on the Veteran's July 2002 Army Reserve 
enlistment document, the section pertaining to the Montgomery GI 
Bill as an Educational Incentive Program is marked "not 
applicable."

The Board has considered the Veteran's contentions and is 
cognizant of the Veteran's many years of honorable service.  
However, the Board is bound by the applicable statutes and 
regulations.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.5, 
20.101 (2010).  Simply put, there is no statutory or regulatory 
authority whereby the Board can grant the Veteran's claim.

Lastly, the Board notes that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) are not applicable to this claim because it 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on the 
ground of the lack of legal merit or the lack of entitlement 
under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).  Here, the facts are undisputed-the Veteran 
does not have the requisite service dates for the Montgomery GI 
Bill and he did not participate in VEAP.  The Veteran was sent a 
notice letter concerning his claim dated in March 2010 pursuant 
to the Board's July 2009 remand.  Nevertheless, no amount of 
additional development or notification of how to substantiate the 
claim can enable the Veteran to be eligible for the claimed 
benefits.


ORDER

Entitlement to VA educational assistance under Chapter 30, Title 
38, United States Code, is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


